MARTIN, Judge.
Defendant first contends that the court erred in denying his motions for judgment as of nonsuit. He argues that the evidence was insufficient to warrant a verdict that he is. guilty *278of the alleged crime as an aider and abettor. In this he‘relies primarily on the cases of State v. Aycoth, 272 N.C. 48, 157 S.E. 2d 655 (1967), and State v. Ham, 238 N.C. 94, 76 S.E. 2d 346 (1953). These cases are clearly distinguishable.
In State v. Aycoth, supra, the evidence tended to show that defendant Shadrick remained seated on the passenger side of an automobile while the driver, defendant Aycoth, went into a store armed with a pistol and took money from an employee. There was no evidence that defendant Shadrick moved from his position in the car, that he could or did observe what was taking place in the store, or that he shared in the proceeds of the robbery. However, there was evidence that Aycoth concealed his pistol before he stepped out of the store. The Court held the evidence insufficient to be submitted to the jury on the issue of defendant Shadrick’s guilt as an aider and abettor in the commission of armed robbery.
In State v. Ham, supra, the evidence tended to show that the driver of a car was the husband of one of its occupants and a friend or acquaintance of the other women occupants. The occupants of his car became involved- in a “free-for-all” affray with women occupants of another car; however, he neither did nor said anything but merely stood at the rear of his automobile and watched. The evidence was insufficient to withstand defendant husband’s demurrer.
When considered in the light most favorable to the State, there was sufficient evidence in the present case to permit a jury to find that the suggestion to “hit a beer truck” was made in the presence of defendant Goodman; that Goodman was'the driver of the car; that he followed the beer truck and drove to the vicinity of the Polynesian Lounge where the beer truck stopped; that he waited in the car until the robbery was consummated; and that upon the return of Greene and Williams he told them to “run to the woods.”
“ ‘All who are present at the place of a crime and are either aiding, abetting, assisting, or advising in its commission, or are present for such purpose to the knowledge of the actual perpetrator, are principals and equally guilty. (Citations.) An aider and abettor is one who advises, counsels, procures, or encourages another to commit a crime. (Citations.) To render one who does not actually participate in the commission of a crime guilty of the offense committed, there must be some evidence tending *279to show that he, by word or deed, gave active encouragement to the perpetrator of the crime or by his conduct made it known to such perpetrator that he was standing by to lend assistance when and if it should become necessary. (Citations.)’ (Citations omitted.)” State v. Aycoth, supra.
The evidence, when considered in the light most favorable to the State, showed the association of defendant with the actual perpetrators in the robbery. He was the driver of the car and was nearby when the robbery occurred. He had knowledge of the impending robbery and actually followed the beer truck to the scene of the crime. When the perpetrators ran to his car, apparently knowing that he would stand by, they were advised to run for the woods. His presence gave encouragement to the perpetrators. The trial court properly denied defendant’s /motions for judgment as of nonsuit.
Defendant further assigns as error a portion of the .charge where the court instructed the jury that the State had offered evidence which tended to show that “both Greene and the defendant Reginald Williams ran to the back of the lounge where the red and white Ford was parked, waiting for them.” He argues that there was no evidence that the car was in fact waiting and that, consequently, the court erred by “recollecting to the jury contentions of material prejudicial facts which were not supported by the evidence.” The trial court’s instruction was based upon a state of facts presented by a reasonable view of the evidence. See State v. Jennings, 276 N.C. 157, 171 S.E. 2d 447 (1970). This assignment of error is overruled.
We have carefully reviewed defendant’s remaining assignments of error and find them without merit.
No prejudicial error appears in the trial.
No error.
Judges Clark and Arnold concur.